Citation Nr: 0200755	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  01-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	George L. Seay, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to April 
1946.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In February 1996, the veteran filed a claim for service 
connection for ulcerative colitis.  A July 1996 rating 
decision denied service connection for ulcerative colitis.  
The veteran filed a timely appeal.  In an August 1998 
decision, the Board denied entitlement to ulcerative colitis.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1999, 
the Court granted a Joint Motion for Remand to the Board and 
to Stay Further Proceedings, vacated the Board's August 1998 
decision to the extent that it denied service connection for 
ulcerative colitis, and remanded the case back to the Board 
for further action.  In April 2000, the issue of entitlement 
to service connection for ulcerative colitis was remanded by 
the Board in accordance with the Court's Order.  In a 
November 2000 rating decision, the RO granted service 
connection for ulcerative colitis and assigned a 30 percent 
evaluation effective February 7, 1996.  The veteran timely 
appealed the assignment of the 30 percent rating.  

In a July 2001 rating decision, service connection for 
impairment of sphincter control was denied.  In July 2001, 
the RO received the veteran's notice of disagreement with 
respect to the denial of service connection for impairment of 
sphincter control.  There has been no action taken on this 
matter.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The issue will be remanded at the end of this decision. 



FINDING OF FACT

The veteran's ulcerative colitis is principally manifested by 
fecal urgency, frequent bowel movements, diarrhea, and 
episodic bleeding; the condition does not cause severe 
disability with malnutrition and only fair health during 
remission, or pronounced disability resulting in marked 
malnutrition, anemia, general debility or serious 
complications.    


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for ulcerative colitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In letters dated in February 1996 and April 1996, 
the RO requested the veteran to submit treatment records in 
support of his claim.  In a September 2001 letter, the RO 
informed the veteran of the development action and what 
records they were trying to obtain.  In November 2000, the RO 
informed the veteran of what evidence they had obtained.  In 
July 2001, the RO notified the veteran of the VCAA.  In a 
July 2001 statement of the case, the RO notified the veteran 
of the pertinent law and regulations.  The RO also informed 
the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in May 
1997, May 2000, and April 2001 in order to determine the 
current severity of his disorder.  Relevant VA treatment 
records have been obtained and associated with the claims 
folder.  The RO also obtained private medical records 
identified by the veteran.  For instance, the RO obtained the 
treatment records from Dr. G.G. in August 2000.  In July 
2001, the veteran informed the RO that he had no additional 
evidence to submit in support of his claim.   

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Under Diagnostic Code 7323 (ulcerative colitis), a 10 percent 
rating is warranted for ulcerative colitis that is moderate 
with infrequent exacerbations.  A 30 percent rating is 
warranted when the disorder is moderately severe with 
frequent exacerbations.  A 60 percent rating is warranted for 
ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions.  A 100 percent rating is warranted for ulcerative 
colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2001).

Under Diagnostic Code 7332 (rectum and anus, impairment of 
sphincter control), a 10 percent evaluation is warranted 
where there is constant slight or moderate leakage.  A 30 
percent rating is provided where there are occasional 
involuntary bowel movements, necessitating wearing of a pad.  
A 60 percent rating is provided where there is excessive 
leakage and fairly frequent involuntary bowel movements.  A 
100 percent rating is provided where there is complete loss 
of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 
7332 (2001).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

On February 7, 1996, the veteran's claim for service 
connection for ulcerative colitis was received by the RO. 

In a March 1996 statement, Dr. G.G. indicated that the 
veteran had been under his care since November 1992.  Dr. 
G.G. stated that the veteran suffered from severe ulcerative 
colitis; there was severe colitis present in the residual 
colon segment and the veteran suffered from chronic diarrhea 
and episodic rectal bleeding as a result of the colitis.  Dr. 
G.G. indicated that the veteran's condition was currently 
being managed with Lomotil and suppositories.  Periodic 
examination was required due to risk of colon cancer.   

A May 1997 VA examination report indicates that the veteran 
reported that his last episode of bleeding was approximately 
2 to 3 months ago.  He had no soiling incontinence.  The 
veteran reported that he had loose stools secondary to not 
having a colon.  He did not have tenesmus, dehydration, 
malnutrition, anemia, or fecal leakage.  He had frequency of 
bathroom episodes approximately 4 to 6 per day, including two 
per night.  The veteran took prescription suppositories and 
he reported that these did a good job at relieving the 
bleeding episodes.  Physical examination revealed no external 
hemorrhoids or skin tags.  There was no evidence of internal 
hemorrhoids.  There was an increased sphincter tone otherwise 
normal.  The examiner indicated that the veteran's ulcerative 
colitis appears to have been controlled with surgery 
primarily although there does appear to be some rectal 
involvement (bleeding).  The examiner indicated that the 
veteran was currently followed by a gastrointestinal 
specialist for the rectal involvement and this was controlled 
with intermittent suppository use.     

A May 2000 VA examination report reveals that the veteran's 
ulcerative colitis has been under excellent control since the 
full colectomy in 1969.  The examiner noted that the veteran 
was not currently on medications for the ulcerative colitis; 
however, he was on Lomotil which he took four times a day in 
order to control his stool frequency and urgency.  The 
veteran reported having six to eight stools a day which were 
watery with occasional streaks of blood.  The veteran had 
complaints of fecal urgency; he stated that once he starts 
feeling the urgency, he has about 15 to 20 minutes to reach a 
bathroom or he will soil his clothes.  The veteran indicated 
that he did not wear a pad; he usually made sure that 
wherever he travels, he was near a restroom.  The veteran 
stated that his weight was normal.  He had no nausea or 
vomiting.  The examiner indicated that the claims folder was 
reviewed.  Physical examination revealed that the veteran's 
weight was 175 pounds and he appeared to be well-nourished.  
Examination of the abdomen was normal except for a surgical 
scar in the lower abdomen.  The impression was history of 
ulcerative colitis status post colectomy with the major 
problem being fecal urgency.  The examiner indicated that the 
veteran had minimal signs directly related to the ulcerative 
colitis and his major problem seemed to be the post-surgical 
problems.  

In a November 2000 statement, the veteran argued that he was 
entitled to a separate disability evaluation of 10 percent 
for impairment of sphincter control.  

A November 2000 VA record of laboratory test results 
indicates that the red blood count was 4.71 M/mm3 (reference 
range of 4.6 to 6).  Hemoglobin was 14.0 g/dL (reference 
range 13.9 - 17.2).  

In a February 2001 statement, the veteran indicated that he 
should be assigned a rating under Diagnostic Code 7323 for 
the ulcerative colitis and a separate 10 percent rating under 
Diagnostic Code 7332 for constant slight or occasional 
moderate leakage.  The veteran indicated that the frequent 
exacerbations manifested themselves with less and less 
warning time.  The veteran stated that sometimes, he wore 
protective padding.  He indicated that most of the time, he 
overcame this problem by just simply staying close to a 
bathroom. 

An April 2001 VA examination report reveals that the veteran 
reported having twelve to fifteen bowel movements a day.  The 
veteran indicated that he normally stayed close to a 
restroom.  He reported that when he goes on long car trips, 
he wore various types of pads and diapers.  The veteran 
reported that he did not experience any true incontinence, 
but rather fecal urgency.  The veteran indicated that he had 
rare episodes of fecal discharge over the years, with several 
episodes over the past thirty years.  He did not report this 
as actual stool leakage except when he does not have access 
to a rest room.   

Physical examination revealed that the veteran was well-
developed and well nourished.  The abdomen was soft with 
hyperactive bowels sounds.  There was no hepatic or splenic 
enlargement.  The abdomen was diffusely tender.  Rectal 
examination revealed that the veteran had some non-inflamed 
hemorrhoids and an extremely tight anal sphincter.  The 
impression was colitis, thirty-one years status post a total 
colectomy.  The examiner indicated that the veteran has done 
remarkably well.  The examiner noted that the veteran had an 
ileocecal anastomosis and fecal urgency, but no fecal 
incontinence.  The examiner stated that he did not see 
evidence of impairment of the sphincter control as a separate 
entity.  

In a July 2001 statement, the veteran asserted that he should 
be assigned a 60 percent evaluation under Diagnostic Code 
7332 for the ulcerative colitis because his symptoms were 
consistent with loss of sphincter control.  The veteran 
argued that it has become necessary for him to wear a pad 
most of the time.  The veteran asserted that the total 
colectomy with ileo-rectal junction was the cause of his 
frequent bowel movements.  

Analysis

The RO has rated the veteran's service-connected ulcerative 
colitis under 38 C.F.R. § 4.114, Diagnostic Code 7323 
(ulcerative colitis).  The RO has assigned a 30 percent 
evaluation.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the ulcerative colitis is consistent 
with the rating criteria found in Diagnostic Code 7323.  The 
evidence of record shows that the veteran has had ulcerative 
colitis for thirty-one years, since the total colectomy.  His 
primary symptoms consist of infrequent rectal bleeding, 
frequent bowel movements, and fecal urgency.  The Board finds 
that Diagnostic Code 7323 is most appropriate, since 
ulcerative colitis has been consistently diagnosed.  The 
veteran's episodes of fecal urgency and frequent bowel 
movements are rated as "frequent episodes" of ulcerative 
colitis.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  

A higher rating is not warranted under Diagnostic Code 7329 
("Intestine, large, resection of"), which provides a 
maximum 40 percent rating for "severe symptoms objectively 
supported by examination findings," and a 20 percent rating 
for "moderate symptoms."  Again, VA examiners have 
described the symptoms as minimal and controlled.  Since the 
evidence does not support a 40 percent rating under this 
Diagnostic Code, application of Diagnostic Code 7323 is to 
the veteran's advantage.  Moreover, under 38 C.F.R. § 4.114 
the veteran may not be assigned separate ratings under 
Diagnostic Codes 7323 and 7329.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
30 percent for ulcerative colitis under the provisions of 
Diagnostic Code 7323.  The medical evidence of record 
indicates that the service-connected ulcerative colitis is 
productive of not more than moderately-severe disability with 
frequent exacerbations.  The medical evidence shows that the 
ulcerative colitis is manifested by fecal urgency, frequent 
bowel movements, intermittent rectal bleeding, and diarrhea.  
The VA examination reports indicate that the veteran reported 
having a frequency of bowel movements from 4 to 6 times a day 
to 12 to 15 times a day.  

The medical evidence does not show that the veteran's 
service-connected ulcerative colitis is productive of severe 
or pronounced disability.  The symptoms of the ulcerative 
colitis have been described by the VA examiners as well-
controlled and minimal.  The May 1997 VA examination report 
reveals that the VA examiner indicated that the ulcerative 
colitis appeared to have been controlled with surgery 
although there was some rectal involvement which was 
controlled with intermittent suppository use.  A May 2000 VA 
examination report reveals that the VA examiner indicated 
that the ulcerative colitis had been under excellent control.  
The VA examiner concluded that the veteran had minimal signs 
directly related to the ulcerative colitis and his major 
problem seemed to be the post-surgical problems.  The April 
2001 VA examination report indicates that the examiner noted 
that the veteran had done remarkably well status post the 
total colectomy thirty one years prior.  

There is no evidence of severe disability with malnutrition 
and health only fair during remissions.  The medical evidence 
of record shows that the veteran is not malnourished.  The VA 
examination reports describe the veteran as well-nourished.  
The March 1997 VA examination report indicates that the 
veteran did not have malnutrition.  The May 2000 VA 
examination report indicates that the veteran reported that 
his weight was normal.  In fact, in June 2000, the VA 
treatment records show that the veteran was advised on weight 
reduction.  Thus, the Board finds that the criteria for a 60 
percent rating under Diagnostic Code 7323 have not been met.  

There is no evidence of pronounced disability with marked 
malnutrition, anemia, and general debility, or serious 
complications such as liver abscess.  As noted above, the VA 
examiners described the symptoms of the ulcerative colitis as 
minimal and controlled.  The laboratory reports show that the 
veteran did not have anemia.  A November 2000 laboratory 
report indicates that the veteran's red blood cell count and 
hemoglobin were within a normal range.  As noted above, there 
is no evidence of malnutrition, general debility or serious 
complications.  The VA examination reports note that 
examination of the abdomen was normal; there were no findings 
of serious complications.  The April 2000 VA examination 
report indicates that there was no hepatic or splenic 
enlargement on physical examination.  The VA examiner noted 
that the veteran had done remarkably well.    

In summary, the medical evidence of record, which has been 
reported in detail above, demonstrates that the veteran's 
ulcerative colitis is principally manifested by fecal 
urgency, frequent bowel movements, intermittent bleeding, and 
diarrhea without evidence of severe disability with 
malnutrition and health fair only during remissions or 
pronounced disability resulting in marked malnutrition, 
anemia, general debility or serious complications.  
Therefore, a disability evaluation in excess of 30 percent 
under Diagnostic Code 7323 is not warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323.  

The veteran argues that he should be assigned a separate 
disability evaluation for sphincter impairment under 
Diagnostic Code 7332.  He contends that he should be assigned 
this separate rating because he has  constant slight or 
occasional leakage and he has to wear a pad at times. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  Separate evaluations under Diagnostic 
Code 7323 and Diagnostic Code 7332 are permitted under the 
Rating Schedule.  See 38 C.F.R. § 4.114.  Since sphincter 
impairment would be separately ratable, the matter of service 
connection for sphincter impairment is not inextricably 
intertwined with the rating for ulcerative colitis, and may 
be remanded without deferral of the colitis issue.  The Board 
decision cited by the veteran, BVA 00-27901, assigned a 
rating under Diagnostic Code 7332 and is therefore inapposite 
to the rating to be assigned here under Diagnostic Code 7323.  
Of course, Board decisions are not precedential in nature.  
38 C.F.R. § 20.1303 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

A 30 percent disability rating has been assigned by the RO 
effective from February 7, 1996, the date of his claim.  See 
38 C.F.R. § 3.400 (2001).  The Board has examined the record 
in order to determine whether a higher rating could be 
assigned for any period after that date.  However, there is 
no evidence that the veteran's service-connected ulcerative 
colitis has been productive of higher rating at any time.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  The 
Board has identified no basis for assigning a higher rating 
at any time.

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the service-connected ulcerative 
colitis, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation and the claim is denied.  


ORDER

The claim for a disability evaluation in excess of 30 percent 
for ulcerative colitis is denied.  

REMAND

Lastly, as noted by the Board in the Introduction, in a July 
2001 rating decision, the RO denied entitlement to service 
connection for impairment of sphincter control.  The veteran 
was advised of that decision in July 2001.  In a July 2001 
statement, the veteran expressed disagreement with the July 
2001 rating decision, and asked for a statement of the case. 

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, this issue.  
See Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 
238 (1999). 

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
impairment of sphincter control.  He 
should be advised to submit a VA Form 9 
with regard to this matter within 60 days 
in order to perfect his appeal and to 
obtain appellate review of this matter.  
Thereafter, if an appeal is perfected, 
the file should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

